Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-8, and 10, the prior art fails to teach or suggest a method of transmitting uplink control information, which is transmitted by a user equipment (UE) to a base station in a wireless communication system supporting an unlicensed band, the method comprising a step of transmitting the uplink control information in a subframe in which the uplink control information is to be transmitted using a PUCCH format which is configured according to a TTI length applied to the subframe, in combination with other limitations, as specified in the independent claims 1, and 10. 
Regarding claims 9 and 11, the prior art fails to teach or suggest a method of receiving uplink control information, which is received by a base station from a user equipment (UE) in a wireless communication system supporting an unlicensed band, the method comprising a step of receiving the uplink control information from the UE in one or more subframes using a PUCCH format which is configured according to a TTI length applied to the one or more subframes, in combination with other limitations, as specified in the independent claims 9, and 11. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner